Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.382 Page 1 of 7



  1   Charles J. Cooper (Appearing Pro Hac Vice),
      DC Bar No. 248070
  2   COOPER & KIRK, PLLC
      1523 New Hampshire Avenue, NW
  3   Washington, DC 20036
      Telephone: (202) 220-9600
  4   Email: ccooper@cooperkirk.com
  5   Michael B. McClellan, CBN 241570
      NEWMEYER & DILLION LLP
  6   895 Dove Street, Fifth Floor
      Newport Beach, CA 92660
  7   Telephone: (949) 854-7000
      Email: Michael.McClellan@ndlf.com
  8
      Michael W. Battin, CBN 183870
  9   NAVIGATO & BATTIN, LLP
      755 West A Street, Suite 150
 10   San Diego, CA 92101
      Telephone: (619) 233-5365
 11   Email: mike@navbat.com
 12   Attorneys for Plaintiff The GEO Group, Inc.
 13                         UNITED STATES DISTRICT COURT
 14                       SOUTHERN DISTRICT OF CALIFORNIA
 15   THE GEO GROUP, INC.,                       Case No. 19cv2491-JLS-WVG
 16                   Plaintiff,                 Assigned to District Judge Janis L.
                                                 Sammartino
 17   v.                                         Assigned to Magistrate Judge William v.
 18   GAVIN C. NEWSOM, in his official           Gallo
      capacity as Governor of the State of       DECLARATION OF C. KENDIE
 19   California; XAVIER BECERRA, in his         SCHLECHT IN SUPPORT OF
      official capacity as Attorney General of   MOTION FOR PRELIMINARY
 20   the State of California,                   INJUNCTION
 21                   Defendants.                [Notion of Motion and Motion;
 22                                              Memorandum of Points and Authorities;
                                                 Declaration of Amber Martin; Appendix
 23                                              of Exhibits filed concurrently herewith;
                                                 Order lodged concurrently herewith]
 24                                              Hearing Date: April 16, 2020
 25                                              Hearing Time: 1:30 p.m.
                                                 Place:   4D (4th Floor – Schwartz)
 26                                              FILE DATE:        December 30, 2019
 27                                              TRIAL DATE:       No Date Set

 28
                                                                           19CV2491-JLS-WVG
                                                         SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.383 Page 2 of 7



  1         I, C. Kendie Schlecht, declare as follows:
  2         1.     I am an attorney at law in good standing and duly licensed to practice in
  3   the United States District Court for the Southern District California. I am an attorney
  4   with the law firm of Newmeyer & Dillion LLP, counsel of record for Plaintiff The
  5   GEO Group, Inc., in this matter. Except as stated upon information and belief, I have
  6   personal knowledge of the facts set forth in this declaration and, if called as a witness,
  7   I could and would testify under oath competently thereto.
  8         2.     Attached to the concurrently filed Appendix of Exhibits as Exhibit F is
  9   a true and correct copy of a publication entitled: U.S. Marshals Service, Defendants
 10   in Custody and Prisoner Management (last accessed Dec. 30, 2019),
 11   https://bit.ly/2MSd4Wv. This is a publication issued by the U.S. Marshals Service,
 12   a public authority. On December 30, 2019, I printed the publication from the U.S.
 13   Marshals Service’s official website: https://www.usmarshals.gov/prisoner/ and the
 14   attached publication is an accurate reflection of what appeared on the website.
 15         3.     Attached to the concurrently filed Appendix of Exhibits as Exhibit G is
 16   a true and correct copy of a publication entitled: United States Marshals Service,
 17   Fact Sheet: Prisoner Operations 2 (2019), https://bit.ly/2Yi5RED.              This is a
 18   publication issued by the U.S. Marshals Service, a public authority. On December
 19   30, 2019, I printed the publication from the U.S. Marshals Service’s official website:
 20   https://www.usmarshals.gov/duties/factsheets/prisoner_ops.pdf and the attached
 21   publication is an accurate reflection of what appeared on the website.
 22         4.     Attached to the concurrently filed Appendix of Exhibits as Exhibit H is
 23   a true and correct copy of relevant excerpts from a publication entitled: United States
 24   Marshals Service, FY 2020 Performance Budget President’s Budget: Federal
 25   Prisoner Detention Appropriation 2, 4, 15, 19, 30 (2019), https://bit.ly/2SnzdAx.
 26   This is a publication issued by the U.S. Marshals Service, a public authority. On
 27   December 30, 2019, I printed the publication from the U.S. Marshals Service’s
 28   official website: https://www.justice.gov/jmd/page/file/1144161/download and the
                                                                             19CV2491-JLS-WVG
                                                 -2-       SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.384 Page 3 of 7



  1   attached publication is an accurate reflection of what appeared on the website.
  2         5.     Attached to the concurrently filed Appendix of Exhibits as Exhibit I is
  3   a true and correct copy of relevant excerpts from a publication entitled: United States
  4   Marshals    Service,   USMS      Detention      Population   2   (Apr.    31,     2019),
  5   https://bit.ly/2BmUFMp. This is a publication issued by the U.S. Marshals Service,
  6   a public authority. On December 30, 2019, I printed the publication from the U.S.
  7   Marshals Service’s official website: https://www.usmarshals.gov/prisoner/detention-
  8   population.pdf and the attached publication is an accurate reflection of what appeared
  9   on the website.
 10         6.     Attached to the concurrently filed Appendix of Exhibits as Exhibit J is
 11   a true and correct copy of relevant excerpts from a publication entitled: U.S.
 12   Immigration and Customs Enforcement, Celebrating the History of ICE (Mar. 1,
 13   2019), https://bit.ly/35Jas68. This is a publication issued by U.S. Immigration and
 14   Customs Enforcement, a public authority. On December 31, 2019, I printed the
 15   publication from the official website of the Department of Homeland Security:
 16   https://www.ice.gov/features/history and the attached publication is an accurate
 17   reflection of what appeared on the website.
 18         7.     Attached to the concurrently filed Appendix of Exhibits as Exhibit K is
 19   a true and correct copy of a publication entitled: Statement of Matthew T. Albence,
 20   Acting Director, U.S. Immigration and Customs Enforcement, The Fiscal Year 2020
 21   President’s Budget Request 4 (July 25, 2019), https://bit.ly/2Bllfp9. This is a
 22   publication issued by U.S. Immigration and Customs Enforcement, a public
 23   authority. On December 30, 2019, I printed the publication from the official website
 24   of         the          Department             of        Homeland               Security:
 25   https://www.ice.gov/sites/default/files/documents/Speech/2019/190725albence.pdf
 26   and the attached publication is an accurate reflection of what appeared on the website.
 27         8.     Attached to the concurrently filed Appendix of Exhibits as Exhibit L is
 28   a true and correct copy of relevant excerpts from a publication entitled: Department
                                                                            19CV2491-JLS-WVG
                                               -3-        SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.385 Page 4 of 7



  1   of Homeland Security, U.S. Immigration and Customs Enforcement Budget
  2   Overview, Fiscal Year 2020 Congressional Justification ICE-O&S-16, ICE-O&S-
  3   119 (2019), https://bit.ly/336G3g3. This is a publication issued by the Department
  4   of Homeland Security, U.S. Immigration of Customs Enforcement, which are both
  5   public authorities. On December 30, 2019, I printed the publication from the official
  6   website        of         the      Department       of      Homeland           Security:
  7   https://www.dhs.gov/sites/default/files/publications/19_0318_MGMT_CBJ-
  8   Immigration-Customs-Enforcement_0.pdf and the attached publication is an accurate
  9   reflection of what appeared on the website.
 10          9.     Attached hereto as Exhibit M is a true and correct copy of relevant
 11   excerpts from a publication entitled: Audrey Singer, Cong. Research Serv., R45804,
 12   Immigration:        Alternatives   to   Detention   (ATD)    Programs     14    (2019),
 13   https://bit.ly/2ojQNsE. This is a publication issued by the Congressional Research
 14   Service, a federal legislative branch agency serving the United States Congress. On
 15   December 30, 2019, I printed the publication from the official website of the
 16   Congressional Research Service: https://fas.org/sgp/crs/homesec/R45804.pdf and
 17   the attached publication is an accurate reflection of what appeared on the website.
 18          10.    Attached hereto as Exhibit N is a true and correct copy of a New York
 19   Times news article entitled: Caitlin Dickerson, ICE Faces Migrant Detention Crunch
 20   as Border Chaos Spills Into Interior of the Country, New York Times, Apr. 22, 2019,
 21   at A14, https://nyti.ms/2BEKvGS.          The New York Times is a newspaper or
 22   periodical. On December 30, 2019, I printed the publication from the New York
 23   Times website:
 24   https://www.nytimes.com/2019/04/22/us/immigration-detention.html            and     the
 25   attached publication is an accurate reflection of what appeared on the website.
 26          11.    Attached hereto as Exhibit O is a true and correct copy of a publication
 27   entitled:    Senate Rules Comm., Senate Floor Analyses for SB-29, 2017–18
 28   Legislative Session, 1st Sess., at 5 (Cal. May 27, 2017), https://bit.ly/2O9c3eP. This
                                                                            19CV2491-JLS-WVG
                                                 -4-      SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.386 Page 5 of 7



  1   publication is issued by the California Legislative Information, a website that is
  2   maintained by the California Legislative Counsel, a public agency. On December
  3   30, 2019, I printed this publication from the official California Legislative
  4   Information website:
  5   https://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201720180
  6   SB29 and the attached publication is an accurate reflection of what appeared on the
  7   website.
  8         12.    Attached to the concurrently filed Appendix of Exhibits as Exhibit P is
  9   a true and correct copy of a publication entitled: Assemb. Comm. on Judiciary,
 10   Analysis of SB-29, 2017–18 Legislative Session, 1st Sess., at 2, 4 (Cal. June 27,
 11   2017), https://bit.ly/2O9c3eP. This publication is issued by the California Legislative
 12   Information, a website that is maintained by the California Legislative Counsel, a
 13   public agency. On December 30, 2019, I printed this publication from the official
 14   California Legislative Information website:
 15   https://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201720180
 16   SB29 and the attached publication is an accurate reflection of what appeared on the
 17   website.
 18         13.    Attached to the concurrently filed Appendix of Exhibits as Exhibit Q is
 19   a true and correct copy of a publication entitled:         California Department of
 20   Corrections and Rehabilitation, Monthly Report of Population (Dec. 1, 2019),
 21   https://bit.ly/38ZnK07. This is a publication issued by the California Department of
 22   Corrections and Rehabilitation, a public authority. On December 30, 2019, I printed
 23   the publication from the California Department of Corrections website:
 24   https://www.cdcr.ca.gov/research/wp-
 25   content/uploads/sites/174/2019/12/Tpop1d1911.pdf and the attached publication is
 26   an accurate reflection of what appeared on the website.
 27         14.    Attached to the concurrently filed Appendix of Exhibits as Exhibit R is
 28   a true and correct copy of a publication entitled: Press Release, Assembly Member
                                                                           19CV2491-JLS-WVG
                                               -5-       SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.387 Page 6 of 7



  1   Rob Bonta, Bonta Introduces Bills Ending State’s Involvement in For-Profit, Private
  2   Prison Industry (Dec. 3, 2018), https://bit.ly/2Pga7Ch. On December 30, 2019, I
  3   printed this publication from the official website of California Assembly Member
  4   Rob Bonta: https://a18.asmdc.org/press-releases/20181203-bonta-introduces-bills-
  5   ending-states-involvement-profit-private-prison and the attached publication is an
  6   accurate reflection of what appeared on the website.
  7         15.     Attached to the concurrently filed Appendix of Exhibits as Exhibit S is
  8   a true and correct copy of a publication entitled: Senate Rules Comm., Senate Floor
  9   Analyses for AB-32, 2019–20 Legislative Session, 1st Sess., at 5, 8 (Cal. Sept. 9,
 10   2019), https://bit.ly/35htShk. This publication is issued by the California Legislative
 11   Information, a website that is maintained by the California Legislative Counsel, a
 12   public agency. On December 30, 2019, I printed this publication from the official
 13   California Legislative Information website:
 14   https://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201920200
 15   AB32 and the attached publication is an accurate reflection of what appeared on the
 16   website.
 17         16.     Attached to the concurrently filed Appendix of Exhibits as Exhibit T is
 18   a true and correct copy of a news article entitled: Don Thompson & Amy Taxin,
 19   California to end its use of private, for-profit prisons, Associated Press (Oct. 11,
 20   2019), https://bit.ly/2Pgb6C6. The news article was reported by the Associated Press
 21   and printed by an ABC10 in Sacramento. On December 23, 2019, I printed this
 22   publication             from             the             ABC10                website:
 23   https://www.abc10.com/article/news/local/california/california-to-end-its-use-of-
 24   private-for-profit-prisons/103-8c00715f-c295-46be-9899-20eb83b04134 and the
 25   attached publication is an accurate reflection of what appeared on the website.
 26         17.     Attached to the concurrently filed Appendix of Exhibits as Exhibit U is
 27   a true and correct copy of a publication entitled: ERO Custody Mgmt. Div.,
 28   Authorized Dedicated Facility List (Dec. 2, 2019), https://bit.ly/2PXHNmM. The
                                                                           19CV2491-JLS-WVG
                                               -6-       SCHLECHT DECL. ISO MOT. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-2 Filed 01/07/20 PageID.388 Page 7 of 7



  1   publication is issued by U.S. Immigration and Customs Enforcement, a public
  2   authority. On December 31, 2019, I printed the publication from the official website
  3   of         the         Department             of        Homeland             Security:
  4   https://www.ice.gov/doclib/facilityInspections/dedicatedNonDedicatedFacilityList.
  5   xlsx and the attached publication is an accurate reflection of what appeared on the
  6   website.
  7         I declare under penalty of perjury under the laws of the United States of
  8   America and the State of California that the foregoing is true and correct. Executed
  9   this 31st day of December, 2019, at Newport Beach, California.
 10
 11
 12                                                      C. Kendie Schlecht
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                           19CV2491-JLS-WVG
                                              -7-        SCHLECHT DECL. ISO MOT. PRELIM. INJ.
